48 F.3d 1234NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Tommy L. ALEXANDER, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 94-3590.
United States Court of Appeals, Federal Circuit.
Jan. 30, 1995.

AS BCA
REVIEW REINSTATED.
Before RADER, Circuit Judge.
ON MOTION
ORDER
RADER, Circuit Judge.


1
Tommy L. Alexander moves for reconsideration of the court's December 1, 1994 order dismissing his petition for review for failure to file a brief, with informal brief attached.  The Department of the Army does not oppose.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The motion is granted.  The December 1, 1994 order is vacated and the mandated is recalled and Alexander's petition for review is reinstated.


4
(2) The Army should calculate the due date for its brief from the date of filing of this order.